DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
Response to Arguments
Applicant' s arguments with respect to claim(s) 1-6, 8-11, 13, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 5 and 13 are objected to because of the following informalities:  
In claim 5, line 2, “end of docking” should read --end of the docking--.
In claim 13, line 2, “hose coupling” should read --a hose coupling--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the open end" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, line 2, recites the limitation “an open end”. It is unclear whether this open end is the same as or different from that previously recited in claim 1, line 10. For examination purposes, “an open end” in claim 13 is interpreted to claim the open end recited in claim 1.
The claims are examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1-6, 8-11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taneya (US 6283443) in view of van Leyen (US 20130037626).
Regarding claim 1, Taneya discloses a chuck and tube joint, comprising 
an adapter (14, 16) capable of being coupled to a spray head, the adapter comprising: 
a body (14) defining an internal conduit (conduit of 14) capable of being fluidly coupled to the internal conduit of the spray head; 
a docking assembly engagement member (16, 210) extending from and concentrically arranged about at least a portion of the body (16 extends from and is concentrically arranged about 14), the docking assembly engagement member comprising a hollow member (16) comprising a closed end (206) extending radially outward from a portion of the adapter proximate to a spray head coupling (206 extends radially outward from the bottom portion of 14) of the adapter, wherein the hollow member defines a cavity (cavity between 206 and the end near 204)) between the closed end and the open end (end near 204) that is configured to interact with and surround an adapter engagement member (134) of a latching jaw (20) when the chuck and tube joint is in a docked position (position when 14 is inserted); and 
a latching rib (rib forming 108, upper portion of 14) extending radially away from the body (the rib forming 108 extends radially away from the body of 14).
However, Taneya does not disclose a spray head as claimed.
van Leyen discloses an auto-retracting faucet spray head, comprising: 
a spray head (14) comprising an internal conduit (internal conduit of 14) and a plurality of nozzles (¶ 0024); and 
an adapter (164, 174) coupled to the spray head, the adapter comprising: 
a body (body of 164) defining an internal conduit (conduit of the body of 164) fluidly coupled to the internal conduit of the spray head.
It would have been obvious to one of ordinary skill in the art to have modified the system of Taneya, to include a spray head as claimed, as taught by van Leyen, since it was known in the art to use a quick connect fitting to conveniently dock and undock a spray head, improving usability (¶ 0013).
Regarding claim 2, the combination above, and specifically Taneya further discloses the adapter is releasably coupled to the spray head (as modified by van Leyen above) with a threaded coupling (104).
Regarding claim 3, the combination above, and specifically Taneya further discloses the body comprises a hose coupling (top end of 50) fluidly coupleable to a faucet hose (52).
Regarding claim 4, the combination above, and specifically Taneya further discloses a latching O-ring (88) arranged in a circumferential depression (depression 88 sits within) adjacent to the latching rib (88 is adjacent to the rib forming 108, upper portion of 14).
Regarding claim 5, the combination above, and specifically Taneya further discloses the latching O-ring is arranged between the latching rib and a closed end (end of 210) of docking assembly engagement member (88 is arranged radially between the rib forming 108, upper portion of 14, and the end of 210).
Regarding claim 6, the combination above, and specifically Taneya further discloses the docking assembly engagement member is configured to be slidably received between latching jaws (20) and a shell (212) of a docking assembly (212, 84; 16 is slidably received between 20 and 212).
Regarding claim 8, the combination above, and specifically Taneya further discloses the docking assembly engagement member is configured to be slidably received in a space (150) between the latching jaws and the shell (16 is slidably received between 20 and 212), wherein the space is open that is open due to a rounded shape of the adapter engagement member (150 is open due to the rounded shape of 20).
Regarding claim 9, the combination above, and specifically Taneya further discloses the docking assembly engagement member is configured such that interaction between the docking assembly engagement member and the latching jaws causes the latching jaws to pivot to initiate an auto-retraction process (when 14 is inserted, 20 pivots such that 108 receives 20 via spring 18).
Regarding claim 10, the combination above, and specifically Taneya further discloses the pivoting of the latching jaws causes the latching jaws to de-latch from a gripper ring (84) of the docking assembly (20 de-latches from 84 when docking), allowing a captive spring (70) to bear against the gripper ring, thereby moving the docking assembly into the docked position (70 bears against 84 while docking).
Regarding claim 11, the combination above, and specifically Taneya further discloses the latching rib provides a protruding feature (136) configured to be gripped by a gripping member (108) as the docking assembly moves into the docked position (136 is gripped by 108 when in the docked position).
Regarding claim 13, the combination above, and specifically Taneya further discloses the hollow member comprises an open end (end near 204) proximate to hose coupling (104) of the adapter.
Regarding claim 15, the combination above, and specifically Taneya further discloses the docking assembly engagement member is cylindrically shaped (16 is cylindrically shaped).
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754